DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	Applicant’s response dated 3/23/21 was accepted and entered.  In response to an election/ restriction requirement, applicant elected, without traverse, claims 1-12 and 21.  Accordingly, claims 14-20 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112

The rejection of claims 14-19 under 35 U.S.C. 112(a) and 112(b) has been withdrawn as a result of the cancellation of the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 7 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,558,224 to Lin et al. (“Lin”)
With respect to claim 1, Lin discloses an vehicle-sensor validation system comprising: 

a sensor-fusion network comprising a plurality of sensors each in data communication with the coordinating processor (i.e., 216, V1-V5, FIG. 2 wherein V1-V5 include sensors 300, shown in FIG. 3) (col. 5, ll. 1-17 “central server(s) 216 may be in communication with the first vehicle 202, the second vehicle 212, the third vehicle 218, the fourth vehicle 220, and the fifth vehicle 222, via transmissions 214, 224, 226, 228, and 230”) (col. 7, ll. 18-21 “vehicle 202 may determine to transmit some or all of the data associated with the obstacle 204 to one or more vehicles and/or the central server(s) 216”) (col. 9, ll. 22-30 “combining and/or synthesizing the data for improved . . . perception”) and 
a plurality of location sensors each operable to indicate a position of one of the plurality of sensors (claim 1 “determine a validity of the second sensor data based at least in part on a distance between a first location associated with the one or more sensors and a second location associated with the second sensor data”) (each of the vehicles, V1-V5, FIG. 2, include a GPS module 314, FIG. 3; col. 1 ll. 40-45 “vehicles may include . . . GPS data”; col. 2, ll. 10-30 “transmitted data may include . . . an indication of the object and a location of the object . . . state of the transmitting vehicle such as a current position”; col. 4, ll. 54-60 “transmission 210 may include data associated with the first vehicle 202, such as vehicle position (e.g., GPS position, location on a map, etc.), vehicle orientation, speed, heading, vehicle characteristics” wherein the GPS sensors transmit the location of a respective vehicle sensors with respect to each vehicle, which is co-located with each respective vehicle; col. 6 ll. 6-24 “a transmission may comprise data which may vary from vehicle to vehicle . . . origin location of data (e.g. cameras at vehicle comers, cameras at a center of a vehicle hood, etc.)”; col. 23 “the first data includes at least one of a position of the remote autonomous vehicle, an orientation . . . determining a second location associated with an origin of the data associated with the autonomous vehicle; determining a distance between the first location and the second location; and determining the validity of the data based at least in part on the distance between the first location and the second location”; claim 9 “determining a second location associated with an origin of the data associated with the autonomous vehicle; determining a distance between the first location and the second location; determining a validity of the and/or the GPS module 314 may provide one or more datasets to the computer system(s) 302 for combining and/or synthesizing the data for improved segmentation, perception, and/or planning”; col. 11, 60-62 “effective horizon ( e.g., sensor horizon) of the autonomous vehicle 328 may expand, which may correspond to the sensor data”; col. 22, ll. 44-60 “distance between a first location associated with the one or more sensors and a second location associated with the second sensor data . . . second sensor data includes at least a position”) 
the sensor-fusion network (i.e., col. 8, ll. 10-11 “combine or synthesize data from a plurality of LIDAR sensors”; col. 8, ll. 55-60 “data from the SONAR module 310 may be fused with data from 60 the LIDAR module 304 (or with data from any module discussed herein)”; col. 8, l. 2 “fusion”) comprising 
at least a first sensor operable to generate first data, a second sensor operable to generate second data, and a third sensor operable to generate third data (col. 22, l. 40 –col. 23, l. 60 “first sensor data . . . second sensor data . . . third sensor data . . . increase validity of the second sensor data based at least in part on the third sensor data”)
wherein the first sensor is associated with a first vehicle of the number of vehicles, the first data indicates a first detection status of an object, the second data indicates a second detection status of the object, the third data indicates a third detection status of the object, and 
(col. 4- col. 7, l. 8 “environment 200 for sharing obstacle data between vehicle(s) . . . first vehicle 202 captures data associated with the obstacle 204 . . . second vehicle . . . third vehicle . . . fourth vehicle . . . fifth vehicle . . . obstacle 204 may include any object, feature, or event that may be of interest to vehicles on the road 206 . . . transmission 210 may be in response to detecting the obstacle 204 . . . any information associated with the obstacle 204, such as a location of the obstacle 204 . . . capturing data correspond to the same obstacle 204”; col. 35, ll. 35-37 “obstacle 204 . . . data captured by sensor 240 and/or data captured . . . by any of vehicles”; col. 22, l. 40 –col. 23, l. 60 “first sensor data . . . second sensor data . . . third sensor data . . . increase validity of the second sensor data based at least in part on the third sensor data . . . determine that the second sensor data and the third sensor data represent a same object”)
wherein the coordinating processor is operable to generate coordinated data based upon the first data, second data, third data, and the relative positions of the second sensor and third sensor with respect to first sensor, 
(col. 4- col. 7, l. 8 recited above) 
(claims 1, 5, 7, 9 “determine a validity of the second sensor data based at least in part on a distance between a first location associated with the one or more sensors and a second location associated with the second sensor data . . . receive third sensor data from a second remote autonomous vehicle that is different from the autonomous vehicle; determine that the second sensor data and the third sensor data represent a same object . . . increase a validity of the second sensor data based at least in part on the third sensor data being associated with the obstacle . . . determining a distance between the first location and the second location”) (col. 11, ll. 39-42 “data ingestion module 326 can assign a weight to received transmissions 40 based on a distance of the receiving vehicle from a location associated with the source of the transmission”; col. 14, ll. 5-15 “distance between the receiving vehicle and the source of the transmission, a type of sensor data ( e.g., LIDAR data, camera data, etc.), a number of intermediate transmissions (e.g., hop count), a number of duplicate messages received (corresponding to a single originating source), a number of sources corroborating the data (e.g., multiple sources reporting the same event/obstacle)
 (col. 8, ll. 10-20 “combine or synthesize data from a plurality of LIDAR sensors to generate a meta spin of LIDAR data . . . determine a virtual origin (e.g., a coordinate reference frame common to all LIDAR sensors . . . expressed with respect to the virtual origin”; col. 8 “radar sensors . . . range, angle . . . of objects in environment”; col. 9, ll. 5-30 “GPS . . . determine position, orientation . . . location of the autonomous vehicle 328 on a map . . . provide location information to determine positions . . . in data captured by the one or more sensors . . . LIDAR module 304, the camera module 306, the RADAR module 308, the SONAR module 310, the IMU module 312, and/or the GPS module 314 may provide one or more datasets to the computer system(s) 302 for combining and/or synthesizing the data for improved segmentation, perception, and/or planning”; col. 11, 60-62 “effective horizon ( e.g., sensor horizon) of the autonomous vehicle 328 may expand, which may correspond to the sensor data”; col. 22, ll. 44-60 “distance between a first location associated with the one or more sensors and a second location associated with the second sensor data . . . second sensor data includes at least a position”)
the coordinated data comprising a weighted detection status of the object and generated using a majority-voting algorithm1 (wherein Applicant specification indicates an example of a majority voting algorithm includes when a processor relies on three sensors, if two or three sensors detect an object such as a street sign, this constitutes a majority vote of the sensors and a positive detection result, Spec. ¶ 24; col. 11, ll. 40-55 “data ingestion module can assign a weight to received transmissions . . . data a number of sources corroborating the data (e.g., multiple sources reporting the same event/obstacle)” which constitutes a majority vote given the claimed invention of Lin (claims 1,5) reciting three sensors, such that an object detection is validated by a number vote counting multiple sensors in a case of two or three relied upon sensors (i.e., col. 14, ll. 1-24 “determining the validity of the data . . . based in part on . . . a number of sources corroborating the data (e.g., multiple sources reporting the same event/obstacle)”); recited invention of claims 1 and 5 recite three sensors, each from a different vehicle, wherein coordinated data comprising a weighted detection status (i.e., object is detected) of an object wherein 2/3 sensors detect the same object “capture first sensor data from one or more sensors . . . receive second sensor data from a remote system . . . receive third sensor data from a second remote autonomous vehicle that is different from the autonomous vehicle . . . determine that the second sensor data and the third sensor data represent a same object” cf. Spec ¶ 24 “The algorithm may take the form of a majority-voter algorithm. For example, in detecting street sign 201 . . . if any two of the three sensors provides a positive detection result, coordinating processor 211 may generate coordinated-validation data indicating a positive detection” such that Lin discloses the exact same scenario that Applicant provides as the sole example of a majority vote algorithm) 

With respect to claim 2, Lin discloses the second sensor is associated with the first vehicle and the third sensor is associated with a second vehicle of the number of vehicles 
(first vehicle may include any two or more sensors used to detect an object, i.e., FIG. 3, sensors 304-312, col. 9, ll. 23-30, referring to FIG. 3 located in each vehicle, “LIDAR . . . camera . . . radar . . . sonar . . . IMU . . . GPS . . . provide one or more datasets . . . for combining and/or synthesizing the data for improved . . . perception . . . some or all of the datasets may be transmitted to other vehicles”; col. 8, ll. 55-65 “data from the SONAR module 310 may be fused with data from 60 the LIDAR module 304 (or with data from any module discussed herein), in order to more accurately segment objects and/or to determine information about the objects”) 

(col. 6, ll. 40–67 “second vehicle 212 may receive an indication of the obstacle 204 via the transmission 210 . . . the fifth vehicle 222 may have independently captured data associated with the obstacle 204, and may provide an indication of the obstacle 204 to the second vehicle 212 via the transmission”).

With respect to claim 3, Lin discloses 
wherein the first data comprises a first confidence value, 
the second data comprises a second confidence value and 
the third data comprises a third confidence value, 
the weighted detection status being generated using the first confidence value, second confidence value, and third confidence value as weights.  
 (claims 1, 5, using a combination of three sensors, “capture first sensor data from one or more sensors . . . receive second sensor data from a remote system . . . receive third sensor data from a second remote autonomous vehicle that is different from the autonomous vehicle . . . determine that the second sensor data and the third sensor data represent a same object”; col. 12, ll. 9-20 “ingestion module 326 may include functionality to receive data from one or more vehicles or infrastructure devices, for example, and to associate a time stamp and/or a confidence level associated with the data”; col. 6, ll. 25-38 “first vehicle 202 and the fifth vehicle 222 providing indications of the obstacle 204 may increase a relevancy, confidence level, or "trustworthiness" of the data associated with the obstacle 204”; 
(506, Fig. 5 “determine validity of data” 508, 510 “operate the vehicle at least in part on the data”)
(col. 1, ll. 50-55 “Data may be received by a vehicle and incorporated into a perception system of the vehicle, for example, based on a confidence level associated with a validity of the data”; col. 3, ll. 5-25 “received data may be based on LIDAR data, RADAR data, SONAR data, camera data, GPS data, etc. captured by a transmitting vehicle . . . autonomous vehicle may adjust a confidence level of the validity of the associated data” (i.e., each data has a confidence level that may be adjusted) “the autonomous vehicle may "trust" the data captured by onboard sensors 20 more than the received data” (i.e., the determine how much weight . . . to give the data (based at least in part on the confidence level . . . of the data) and may determine actions of the vehicle based at least in part on the . . . confidence level associated with the data” (i.e., a weighted detection status is based on the relative confidence values of a multiplicity of sensors, the weighted detection status required to “determine actions of the vehicle”, for example a weighted detection status indicating a bicycle, couch or obstacle 204 (col. 4) or various environmental elements (col. 9, l. 62-col. 10, l.5) are detected)

With respect to claim 4, Lin discloses the majority voting algorithm is a 2-out-of-3 algorithm  using the first data, second data, and third data as inputs. 	(recited invention of claims 1 and 5 recite three sensors, wherein coordinated data comprising a weighted detection status (i.e., object is detected) of an object wherein 2/3 sensors detect the same object “capture first sensor data from one or more sensors . . . receive second sensor data from a remote system . . . receive third sensor data from a second remote autonomous vehicle that is different from the autonomous vehicle . . . determine that the second sensor data and the third sensor data represent a same object” cf. Spec ¶ 24 “The algorithm may take the form of a majority-voter algorithm. For example, in detecting street sign 201 . . . if any two of the three sensors provides a positive detection result, coordinating processor 211 may generate coordinated-validation data indicating a positive detection” such that Lin discloses the exact same scenario that Applicant provides as the sole example of a majority vote algorithm)

With respect to claim 5, Lin discloses the second sensor is associated with a second vehicle of the number of vehicles and the third sensor is associated with a third vehicle of the number of vehicles.  
(recited invention of claims 1 and 5 recite three sensors, wherein coordinated data comprising a weighted detection status (i.e., object is detected) of an object wherein 2/3 sensors detect the same object “capture first sensor data from one or more sensors . . . receive second sensor data from a remote system . . . receive third sensor data from a second remote autonomous vehicle that is different from the 
(col. 22, l. 30 –col. 23, l. 67 “one or more sensors including one or more LIDAR sensors, one or more cameras, one or more RADAR sensors, one or more SONAR sensors, or one or more GPS sensors . . . second sensor data from a remote system . . . the remote system is a first remote autonomous vehicle . . . receive third sensor data from a second remote autonomous vehicle that is different from the autonomous vehicle determine that the second sensor data and the third sensor data represent a same object in the second environment; and increase a confidence level associated with a validity of the second sensor data and the third sensor data”).

With respect to claim 6, Lin discloses wherein the coordinating processor comprises a neural network operable to identify whether a potential trajectory of the first vehicle is free of obstacles (col. 4, ll. 9-13 “As the second vehicle 110 receives the data 116 from the first vehicle 102, the second vehicle 110 can modify a trajectory of the second vehicle 110 based on the expectation that the bicycle 108 may be present on the road 102”) (col. 12, ll. 20-25 “The autonomous vehicle 328 may further include a planning module, for example, to determine a trajectory of an autonomous vehicle. For example, a planning module generates a trajectory or commands to control the autonomous vehicle 328 to navigate an environment”) (col. 22, ll. 45-50 “generate a trajectory for an autonomous vehicle based at least in part on the first sensor data, the second sensor data, and the validity of the second sensor data”) (col. 9, l. 45 –col. 10, l. 67 “segmentation module 316 may input LIDAR data, camera data, RADAR data, either individually or in combination, to one or more algorithms ( e.g., machine learning algorithms, region-growing algorithms, graph partitioning, and the like”). For example, the segmentation module 316 (also referred to as a "segmenter") may perform segmentation to segment objects represented in the data for subsequent classification, perception, and/or planning . . . classification module 318 may classify one or segmentation module 316 and/or the classification module 318 may include any machine learning algorithms such as neural networks to perform operations of segmentation and classification . . . neural network may include a convolutional neural network, or CNN . . . distinguish between static objects and dynamic objects . . . determine a velocity of a dynamic object and/or may determine and store a trajectory of the dynamic object”).
 
With respect to claim 7, Lin discloses wherein the coordinating processor is operable to dynamically define the sensor-fusion network as a subset of the plurality of sensors according to proximity of each of the plurality of sensors to the first vehicle (col. 11, ll. 39-60 “data ingestion module 326 can assign a weight to received transmissions based on a distance of the receiving vehicle from a location associated with the source of the transmission”) (col. 1, ll. 55-57 “validity of the data may be based on an origin of the data (e.g., a location/distance of the receiving vehicle to the source of the data)”) (col. 22, ll. 43-47 “determine a validity of the second sensor data based at least in part on at least one of a timestamp  associated with the second sensor data, a distance between a first location associated with the one or more sensors and a second location associated with the second sensor data”) (col. 22 “second sensor data representing a second environment that is separate from the first environment”). 

With respect to claim 11, Lin discloses wherein the first sensor comprises a sensor type select from one of a group of sensor types including a radar sensor, lidar sensor, proximity sensor, camera sensor, infrared sensor, ultraviolet sensor, ultrasonic sensor, or sonic sensor (i.e., 216, V1-V5, FIG. 1 wherein V1-V5 include sensors 300, shown in FIG. 3) (col. 7, ll. 54–65 “302 may include a LIDAR module 304, a camera module 306, a RADAR module 308, a SONAR module 310, an inertial measurement unit (IMU) module 312, a GPS module, a segmentation module 316, a classification module 318, a tracking module 320, an event triggering module 322, a communication module 324, and a data ingestion module 326, In some instances, the computer system(s) 302 may be embodied in an autonomous vehicle 328”)

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8–10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US Patent Application Publication No. 2013/0282200 to Anderson (“Anderson”)
With respect to claim 8, Lin discloses wherein the coordinating processor is operable to detect a relatively low quality condition in the first sensor (i.e., col. 14, ll. 15-21 “the receiving vehicle may have lower quality sensors that the sensors capturing the received data, in which case, a validity of the data may be relatively high. In the opposite embodiment, the validity of the data may be relatively lower”), however a low quality sensor may or may not be considered a “fault condition” in a sensor. 
Anderson, from the same field of endeavor, discloses a processor that is operable to detect a fault condition in a sensor (¶ 41 “heterogeneous sets of redundant sensors are located on multiple vehicles in a worksite to provide high integrity perception with fault tolerance. Redundant sensors in these examples are sensors that may be used to compensate for the loss . . .  other sensors to obtain information needed to control a vehicle. A redundant use of the sensor sets are governed by the intended use of each of the sensors and their degradation”) (¶ 43 “When vehicle 206 experiences diminished detection range 212, vehicle 206 may request sensor data information from vehicle 200”) (¶ 63 “Analyzing the sensor data for accuracy involves determining an accuracy level for the sensor data based on the sensor data relative to other sensor data and the confidence level in the sensor . . . [c]omponent failures of a sensor system on a vehicle can then be detected by comparing the position and environment information provided by each sensor or fused set of sensors. For example, if a sensor is out of a margin of error for distance, angle, position, and the like, it is likely that the sensor has failed or is compromised and should be removed from the current calculation. Repeated excessive errors are grounds for declaring the sensor failed until a common mode root cause is eliminated, or until the sensor is repaired or replaced”) (FIG. 8) (1406, FIG. 14 “monitor sensor for failure”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to detect a potential fault in a sensor in order to use alternate sensor data so that sensors required for operation of an autonomous vehicle remain accurate (Anderson, ¶ 41 “compensate for the loss and/or inability of other sensors to obtain information needed to control a vehicle. A redundant use of the sensor 
With respect to claim 9, Lin suggests validating sensors based on the quality of sensors (i.e., col. 14, ll. 15-21 “the receiving vehicle may have lower quality sensors that the sensors capturing the received data, in which case, a validity of the data may be relatively high. In the opposite embodiment, the validity of the data may be relatively lower”) but fails to disclose all limitations recited in claim 9. 
Anderson, from the same field of endeavor, discloses each sensor of the plurality of sensors in the sensor- fusion network comprises a specified accuracy and the coordinating processor is operable to dynamically define the sensor-fusion network as a subset of the plurality of sensors based upon the specified accuracy of each sensor (Anderson, ¶ 93 “The process begins by receiving sensor data (step 1802) from a plurality of sensors in a sensor system, such as sensor system 500 in FIG. 5, located on a vehicle, such as one of combine/harvesters 104, 106, and 108. The process determines an accuracy level for the sensor data (step 1804) and selects sensor data to fuse (step 1806). The accuracy level will influence which sensor data is fused and which sensor data is considered an outlier”) (FIG. 18) (¶ 63 “Analyzing the sensor data for accuracy involves determining an accuracy level for the sensor data based on the sensor data relative to other sensor data and the confidence level in the sensor . . . [c]omponent failures of a sensor system on a vehicle can then be detected by comparing the position and environment information provided by each sensor or fused set of sensors. For example, if a sensor is out of a margin of error for distance, angle, position, and the like, it is likely that the sensor has failed or is compromised and should be removed from the current calculation. Repeated excessive errors are grounds for declaring the sensor failed until a common mode root cause is eliminated, or until the sensor is repaired or replaced”) (FIG. 8) (1406, FIG. 14 “monitor sensor for failure”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a sub-category of sensors based upon a level of accuracy as taught by Anderson, in the system of Lin, in order to establish a level of trust for sensor data that the autonomous vehicle can rely on for navigation, maneuvers, and obstacle avoidance. 
With respect to claim 10, Lin in view of Anderson disclose the coordinating processor is operable to select sensors for inclusion in sensor-fusion network based upon a minimum specified accuracy . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US Patent Application Publication No. 2013/0282200 to Anderson (“Anderson”) and further in view of DE 10 2016207836 to Ewert et al. (Ewert) using citations of corresponding translated application US 20190196806 
	With respect to claim 21, Lin in view of Anderson disclose detecting a fault condition as cited in the rejection of claim 8, but Lin in view of Anderson fail to explicitly disclose the fault condition comprising one of a bit flip. a software error. or an incorrect sensor scheduling of the first sensor.
	Ewert, from the same field of endeavor discloses the fault condition comprising software error (¶ 32 “communicate to the manufacturer that an error occurred in sensor 6 and/or that sensor 6 is defective and/or that sensor 6 is operated with outdated software”; ¶ 43 “accurately to identify sensor 6 and errors possibly occurring on/in sensor 6 and to assign these to a sensor. In this manner, the manufacturer knows in particular precisely which motor vehicles 2, 14 are operated with a defective sensor 6. If it is a software error, it is subsequently possible in short order to install an updated software for the respective 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to detect and correct a software error, as disclosed in Ewert in the system of Lin in view of Anderson, since detecting and correcting a sensor error, such as a software error provides the benefit of correcting the sensor error without having to stop the vehicle or take the vehicle for a repair as the software error can up provided from a remote communication (Ewert, communication 10; ¶ 43 “If it is a software error, it is subsequently possible in short order to install an updated software for the respective sensors 6 via the described connection 10, 12 precisely in these motor vehicles 2, 14 without the motor vehicle 2, 14 having to be brought into a shop for this purpose”) 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection and newly formulated rejections necessitated by applicant’s amendment.
However, at least one argument remains relevant to the current rejection.
	Applicant argues (Amend. 12-13):	
	While it is noted that the examiner provided citations to Lin in the Office Action directed to a majority-voting algorithm (Office Action: P7, [03]), the citations therein are primarily directed to algorithms that do not include a majority-voter algorithm. In particular, the examiner cites Lin: C6, 1140-67 ["the first vehicle 202 and the fifth vehicle 222 providing indications of the obstacle 204..."], C1, 11 55-65 ["validity of the data may be based on...number of independent sources of the infornation"], C23, 11 1-10 ["receive third sensor data from a second remote autonomous vehicle...increase a confidence level associated with a validity of the second sensor data and the third sensor data"]. None of these citations illustrate a majority-voter algorithm in which a consensus is derived based on the results of a majority of sensor Application Serial No.: 16/180183Attorney Docket No.: R380699 (1576-2377H)measurements. 
The examiner does note that the Specification provides non-limiting examples of such algorithms (Office Action: P7, footnote 1), in particular the disclosures of Specification: [0025, 0027]. However, while the recited examples are intended to be illustrative and non- limiting, the common feature of a majority-voting algorithm requires a consensus amongst sensor results, which is a feature not disclosed within Lin. In particular, it is noted that paragraph [0027] explicitly recites that "In embodiments with selective utilization of sensors...a. majority-voter algorithm may be defined based upon a maiority of selected sensors [emphasis added]." 
While the disclosures of Lin are directed to utilization of inputs from multiple sensors, including weighting of the inputs, it remains unclear how Lin addresses the 
For example, in the Specification, [0025] additionally gives an example of such an algorithm, in reciting that "in a validation measurement to detect pedestrian 103, first forward sensor lOc may report a higher confidence of detection than second forward sensor 103c because of its relative position with respect to pedestrian 203...coordinating processor 211 may give a higher weight to the data generated by first forward sensor lOc when applying the algorithm to generated coordinated-validation data." In this disclosure, it is explicitly disclosed that the exemplary embodiment therein may or may not be the same embodiment as presented by way of example in paragraph [0024] ("In some embodiments..." [0025] as opposed to "In an example operation of the depicted embodiment..." [0023-0024]). Lin appears to be silent with respect to the particular use of any majority-voting algorithm. For at least this reason, it is believed that Lin does not provide sufficient disclosure to address the majority-voter algorithm of claim 1. 
	However, Applicants specification indicates an example of a majority voting algorithm includes when a processor relies on three sensors, if two or three sensors detect an object such as a street sign, this constitutes a majority vote of the sensors and a positive detection result, Spec ¶ 24 “The algorithm may take the form of a majority-voter algorithm. For example, in detecting street sign 201 . . . if any two of the three sensors provides a positive detection result, coordinating processor 211 may generate coordinated-validation data indicating a positive detection”, such that under a broadest reasonable interpretation, if there are three sensors used by a processor to detect an object and 2/3 or 3/3 detect the object, this is a disclosure of “majority voting algorithm” as indicated by Applicants’ specification. Lin discloses precisely same scenario as provided by Applicant for a “majority voting algorithm”. For example, col. 11, ll. 40-55 “data ingestion module can assign a weight to received transmissions . . . data originating from different sources (e.g. two separate vehicles) but corresponding to the same obstacle . . . may be trusted more by the data ingestion module” such that Lin explicitly discloses detection of the same obstacle via majority voting since a 2/2 majority of relied upon sensors detected the object. Furthermore, Lin discloses counting the number of sources in a voting fashion (col. 14, ll. 1-24 “determining the validity of the data . . . based in part on . . . a number of sources corroborating the data (e.g., multiple sources reporting the same event/obstacle)”) which constitutes a majority vote given the claimed invention of Lin (claims 1,5) reciting three sensors, such that an object detection is validated by a number vote counting multiple sensors in a case of two or three relied upon sensors (i.e., col. 14, ll. 1-24 “determining the validity of the data . . . based in part on . . . a number of sources corroborating the data (e.g., multiple sources reporting the same event/obstacle)”). In addition, the recited invention of claims 1 and 5 recite three sensors, each from a different vehicle, wherein coordinated data comprising a weighted determine that the second sensor data and the third sensor data represent a same object” cf. Spec ¶ 24 “The algorithm may take the form of a majority-voter algorithm. For example, in detecting street sign 201 . . . if any two of the three sensors provides a positive detection result, coordinating processor 211 may generate coordinated-validation data indicating a positive detection” such that Lin discloses the exact same scenario that Applicant provides as the sole example of a majority vote algorithm. In addition, sensor majority voting was commonly known to one of ordinary skill in the art at the time of effective filing as exemplified in the applications cited below. 

Citation of Prior Art, sensor majority voting
US 20190243371 to Nvidia is cited to disclose sensor majority voting and 2/3 majority voting:
¶ 182 “Errors ( e.g., false detections, failures to detect, cases outside the confidence intervals,
or misclassification of actor type), on the other hand, may be handled by redundant perception systems. For example, the very latest form of fusion may be to compute the safety force field constraints for each of two or more redundant perception systems (e.g., three redundant perception systems), and to allow execution of the control options that were accepted by the majority of the perception systems”
	US  20170232974 is cited to disclose sensor majority voting:
[0168] The evaluation method of the detection performance of the environment recognition system 14 is not limited to the method described above. For example, when the environment recognition system 14 is realized by multiple types of sensors ( environment recognition sensors), the environment recognition sensors having decreased detection performances may be specified under a majority rule based
on a comparison between detection results of the plurality of environment recognition sensors. Each of the environment recognition sensors also corresponds to an example of the sensor.
¶ 173 sensor having a decreased detection performance is specified based on a comparison between respective detection results obtained by multiple types of environment recognition sensors. However, other configurations may be adopted in this point. When multiple environment recognition sensors of an majority rule based on a comparison between respective detection results of the plurality of environment recognition sensors of the identical type.
US 8179282 is cited to disclose majority voting of sensors:
As detection events are accumulated from each of the vehicle presence detectors, the predetermined set of weighting coefficients 615 are adaptively modified 610 until a sufficient number of detection events have occurred in which the weighting coefficients appear to have stabilized. After a sufficient number of detections have occurred, a weighted consensus vote of at least a majority of the vehicle presence detectors is then used to generate a ground truth reference data set from the first set of detection data 620.

Previously Cited Prior Art
U.S. Patent Application Publication No. 2015/0254986, Google, fails to disclose object avoidance and trajectory planning but does disclose:
The functions may include receiving information reports relating to driving conditions from a plurality of autonomous vehicles within a fleet of autonomous vehicles. The functions may also include receiving sensor data from a plurality of autonomous vehicles within the fleet of autonomous vehicles. The functions may further include validating some of the information reports based at least in part on the sensor data
12. The system of claim 11, wherein the control system is further configured to: determine confidence metrics associated with information reports, wherein a confidence metric associated with an information report indicates a level of confidence in information contained within the information report; and validate information reports with associated confidence metrics above a threshold level. 
	U.S. Patent Application Publication No. 2019/0250632, Delphi, is cited to disclose 
will be explained in more detail later, the first -vehicle 16 and the second -vehicle 26 are cooperatively operated so that the spacing between the first-sensor 14 and the second-sensor 24 is known (and preferable also well-controlled) so that the perception-data 20A gathered by the first -sensor 14 can be advantageously combined with the perception-data 20B gathered by a second-sensor 24

	U.S. Patent Application Publication No. 20180/190046, Zoox, CALIBRATION FOR AUTONOMOUS VEHICLE OPERATION is cited to disclose:
27. The system of claim 21, wherein the operations further comprise: generating, based at least in part on the calibration parameter, a vehicle trajectory, the vehicle trajectory configured to cause the system to traverse a portion of the environment
33. The method of claim 29, wherein the plurality of sensors comprises a first LIDAR sensor configured to capture a first sensor measurement and a plurality of additional LIDAR sensors configured to capture a second sensor measurement, the first sensor measurement and the second sensor measurement associated with a distance of an object to the vehicle or a reflectivity of the object, and wherein identifying the anomalous sensor measurement comprises comparing the first sensor measurement and the second sensor measurement.
	U.S. Patent No. 9612213, Zoox, is cited to disclose “Adaptive mapping to navigate autonomous vehicles responsive to physical environment changes”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. ¶25 (“The algorithm may take the form of a majority-voter algorithm. For example, in detecting street sign 201, coordinating processor may rely upon second forward sensor 103a, first forward sensor 101b, and second forward sensor 103b. If any two of the three sensors provides a positive detection result, coordinating processor 211 may generate coordinated-validation data indicating a positive detection”) and ¶ 27 (“any majority-voter algorithm recognized by one of ordinary skill in the art”) provide non-limiting examples of this term.